Title: To Thomas Jefferson from James Gibbon, 3 June 1808
From: Gibbon, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Collectors office Richmond June 3d 1808
                  
                  within a few days there has been deposited in this office a square flatt box directed to the President of the U. States, from on board the Ship Rolls, recently arriv’d from London—
                  There being no invoice of what it contains in the hands of Mr Jefferson here, I deem it proper to to apprize you of the circumstance in order to the entry of it, shou’d you be in possesion of the invoice, as it may sustain some damage in opening for valuation, from the form & size of the box I shou’d suppose it contains Mapps or prints—
                  I have the honor to be very respectfully Yr Mo. Ob
                  
                     J Gibbon Coll
                  
               